20-01188-jlg Doc 1-20 Filed 06/20/20
       Case 1:19-cv-09365-AKH          Entered
                                Document       06/20/20
                                           12 Filed     21:15:49
                                                    11/08/19  Page Doc
                                                                   1 of 12
                                                                        3 Motion
                                   Pg 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Petition of DALIA GENGER, as Trustee of
 the Orly Genger1993 Trust Established on
 Dec.13, 1993 by Arie Genger, grantor.                        Case No. 19-cv-9365 (AKH)
 ________________________________________
 Dalia Genger, trustee of the Orly Genger 1993
 Trust,
                                                              N.Y. Cty. Surrogate’s Court File
        Petitioner,                                           No.: 2008-0017/E
                v.
 Orly Genger, Arie Genger, Glenclova Investment
 Company, TR Investors, LLC, New TR Equity I,
 LLC, New TR Equity II, LLC, Trans-Resources,
 Inc., Arnold Broser, David Broser, John Does 1-
 20, and Jane Does 1-20,
        Respondents.


                           NOTICE OF MOTION TO REMAND

       PLEASE TAKE NOTICE that Michael Oldner, in his capacity as the trustee of The

Orly Genger 1993 Trust, by and through his counsel, will move this Court, the U.S. District

Court for the Southern District of New York, at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, NY 10007, at a time and date to be determined by the

Court, for an Order remanding these proceedings back to the New York Surrogate’s Court.

       The Trustee’s motion is based on the following grounds: (1) the mootness doctrine, i.e., a

lack of standing by the former Chapter 7 Trustee Ron Satija to maintain this action; (2)

mandatory abstention principles, pursuant to 28 U.S.C. § 1334(c)(2); and (3) discretionary

abstention principles, pursuant to 28 U.S.C. § 1334(c)(1)).

       This motion will be further based on this Notice, the Trustee’s accompanying

Memorandum of Law, the papers and briefs submitted in this action to date, including the




                                                                                                    1
20-01188-jlg Doc 1-20 Filed 06/20/20
       Case 1:19-cv-09365-AKH          Entered
                                Document       06/20/20
                                           12 Filed     21:15:49
                                                    11/08/19  Page Doc
                                                                   2 of 12
                                                                        3 Motion
                                   Pg 2 of 3



related case Genger v. Genger et al., Case No. 1:19-cv-09319 (S.D.N.Y.) (AKH), and such other oral

and documentary evidence that may later be submitted to this Court.



 Dated:   November 8, 2019                    POLLOCK COHEN LLP
          New York, NY
                                              By: /s/ Adam Pollock
                                                 Christopher K. Leung
                                                 Adam L. Pollock
                                              60 Broad St., 24th Floor
                                              New York, NY 10004
                                              Chris@PollockCohen.com
                                              Adam@PollockCohen.com
                                              Phone: (212) 337-5361

                                              Attorneys for Michael Oldner, Trustee of
                                              the Orly Genger 1993 Trust


To (via ECF):

       Michael Paul Bowen, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the former Bankruptcy Trustee;
       Counsel for Orly Genger, debtor;
       Counsel for Arie Genger, creditor; and
       Counsel for Kasowitz Benson Torres LLP, creditor

To (via email and U.S. Mail):

       Andrew R. Kurland, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the former Bankruptcy Trustee;
       Counsel for Orly Genger, debtor;
       Counsel for Arie Genger, creditor; and
       Counsel for Kasowitz Benson Torres LLP, creditor




                                                  -2-
                                                                                                     2
20-01188-jlg Doc 1-20 Filed 06/20/20
       Case 1:19-cv-09365-AKH          Entered
                                Document       06/20/20
                                           12 Filed     21:15:49
                                                    11/08/19  Page Doc
                                                                   3 of 12
                                                                        3 Motion
                                   Pg 3 of 3



      John Dellaportas, Esq.
      Emmet Marvin & Martin LLP
      120 Broadway, 32nd Floor
      New York, NY 10271
      Counsel to Sagi Genger 1993 Trust & Sagi Genger

      Steven Riker, Esq.
      Law Office of Steven Riker
      One Grand Central Place, 46th Floor
      New York, NY 10165
      Guardian Ad Litem

      Chris Gartman, Esq.
      Hughes Hubbard & Reed LLP
      One Battery Park Plaza, 16th Floor
      New York, NY 10004
      Counsel to Arnold Broser and David Broser

      Natalie Bedoya McGinn, Esq.
      Gerald Greenberg, Esq.
      Gelber Schachter & Greenberg, P.A.
      1221 Brickell Avenue, Suite 2010
      Miami, FL 33131
      Counsel to Arie Genger

      John Boyle, Esq.
      Skadden, Arps, Slate, Meagher & Flom LLP
      4 Times Square
      New York, NY 10036
      Counsel to Glenclova Investment Company, TR Investors, LLC,
      New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.




                                                  -3-
                                                                                   3
